Citation Nr: 0704292	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity venous stasis with stasis dermatitis, to include on 
a secondary basis.

2.  Entitlement to service connection for left lower 
extremity venous stasis with stasis dermatitis, to include on 
a secondary basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1943 to September 1945.  He was a prisoner of war 
(POW) of the German government from November 1944 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which, in part, denied the veteran's 
claims of entitlement to service connection for right and 
left lower extremity venous stasis with stasis dermatitis.  
The veteran filed a notice of disagreement in regards to the 
May 2005 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claims and confirmed the RO's findings in an October 2005 
statement of the case (SOC).  The appeal was perfected with 
the timely submission of his substantive appeal VA Form 9) in 
October 2005.  

In March 2006, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2006).

This case was remanded by the Board in April 2006 for 
additional evidentiary development, mainly to obtain a 
medical nexus opinion with supporting rationale.  This was 
accomplished, and in August 2006 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claims for 
entitlement to service connection for right and left lower 
extremity venous stasis with stasis dermatitis.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In an October 2005 letter, the veteran indicated that he no 
longer wished to pursue his appeal as to the issues of 
entitlement to increased disability ratings for service-
connected residuals of frostbite of the right and left feet; 
peripheral neuropathy of the right and left lower extremity; 
and congestive heart failure and hypertension.  Those issues, 
accordingly, are no longer on appeal and are not before the 
Board.  See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
right lower extremity venous stasis with stasis dermatitis 
and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
service-connected disabilities and right lower extremity 
venous stasis with stasis dermatitis.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
left lower extremity venous stasis with stasis dermatitis and 
his military service.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
service-connected disabilities and left lower extremity 
venous stasis with stasis dermatitis.


CONCLUSIONS OF LAW

1.  Right lower extremity venous stasis with stasis 
dermatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Right lower extremity venous stasis with stasis 
dermatitis is not proximately due to nor is the result of the 
veteran's service-connected disabilities.  38 C.F.R. §3.310 
(2006).

3.  Left lower extremity venous stasis with stasis dermatitis 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Left lower extremity venous stasis with stasis dermatitis 
is not proximately due to nor is the result of the veteran's 
service-connected disabilities.  
38 C.F.R. §3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral lower extremity venous stasis with stasis 
dermatitis on both a direct and a secondary basis. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 15, 2005.  Specifically, the December 2005 
letter noted that to establish service connection for his 
claims on a direct basis, the veteran must submit competent 
medical evidence of a "relationship between your disability 
and an injury, disease or event in military service."  The 
December 2005 letter also informed the veteran that certain 
diseases in former POWs were presumed to have been related to 
military service.  

An additional letter from the AMC [issued subsequent to the 
April 2006 remand] dated May 4, 2006 detailed the evidentiary 
requirements for secondary service connection claims, 
including evidence that "your service-connected disability 
either caused or aggravated your additional disability."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in the above-referenced 
December 2005 and May 2006 letters.  Specifically, the 
veteran was advised in the December 2005 and May 2006 letters 
that VA would assist him with obtaining relevant records from 
any Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration.  With 
respect to private treatment records, the December 2005 and 
May 2006 letters informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the December 2005 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete such so that the RO 
could obtain private records on his behalf.  The December 
2005 and May 2006 letters specifically noted: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the May 2006 letter].  
The veteran was also informed in the May 2006 letter that VA 
examination was being scheduled to make a decision on his 
claims, and he would be notified as to the date and time of 
said examination [such was accomplished in July 2006].  

Finally, the Board notes that the May 2006 VCAA letter 
specifically requested of the veteran: "If you have any 
additional evidence in your possession, that pertains to your 
appeal, that you have not yet submitted, please send it to 
us" [Emphasis in original].  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

The veteran was not provided notice of the VCAA prior to the 
initial adjudication of his claims, which was by rating 
decision in May 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, the veteran was provided with VCAA notice 
through the December 2005 and May 2006 VCAA letters and his 
claims were readjudicated in the August 2006 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  See Mayfield v. Nicholson, No. 02-1077 (December 21, 
2006), slip opinion at 5-6 [A SSOC that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision].  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the AMC dated 
May 4, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  With respect to effective date, the May 2006 
letter instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed right and left lower 
extremity disorders.  In other words, any lack advisement as 
to those two elements is meaningless, because disability 
ratings and effective dates were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  Because as discussed 
below the Board is denying the veteran's claims, elements (4) 
and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was afforded a VA 
examination in March 2005.  The report of this examination 
reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
appropriate physical examinations and rendered diagnoses and 
opinions.  Additionally, pursuant to the Board's April 2006 
remand instructions, the veteran's claims folder was referred 
for a VA nexus opinion in July 2006.  The report indicates 
the examiner provided a nexus opinion with appropriate 
supporting rationale per the Board's instructions.  
 
The veteran's representative has argued that the agency of 
original jurisdiction returning the claims folder to the same 
examiner who rendered the March 2005 VA examination for an 
opinion "defeats the purpose of the intent of the remand as 
the veteran's treating physician was not afforded the 
opportunity to review the veteran's claims folder and provide 
supporting rationale for his statement that the veteran did 
have a cold injury years ago and certainly could have 
suffered a more proximal injury at that time."  See the 
January 31, 2007 Informal Hearing Presentation.  

That the claims folder was returned to the same examiner who 
rendered the March 2005 VA nexus opinion is not detrimental 
to the veteran's appeal.  The April 2006 Board remand 
instructed that a nexus opinion with supporting rationale be 
provided, and the AMC complied with this request.  The Board 
did not require that a particular physician review the file 
and render an opinion.  Moreover, it would appear that the 
physician who had recently examined the veteran would be in 
the best position to render the requested opinion. 

If the veteran wished for his own VA physician to provide 
additional supporting rationale for his prior statement, he 
was free to attempt to obtain this evidence on his own.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  More to the point, once 
the veteran received the August 2006 SSOC which referred to 
the negative VA nexus opinion, he was afforded the 
opportunity to seek the appropriate medical evidence to 
support his claims.  Instead, he asserted he had no 
additional evidence to submit.  See the December 21, 2006 
Report of Contact.  

In short, the Board's remand instructions were complied with, 
and the Board believes that it has sufficient evidence in the 
record to adjudicate the claims.   
As the Court has stated: "VA's . . . 'duty to assist' is not 
a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).     

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  The Board 
will address both issues together, as they involve the same 
disability and the veteran's contentions with respect to the 
two issues are identical.




Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - POW presumptions

Service connection on a presumptive basis is available for 
former POWs who developed hypertensive vascular disease or 
organic residuals of frostbite (if it is determined that the 
veteran was interned in climatic conditions consistent with 
the occurrence of frostbite) which became manifest to a 
compensable degree at any time after service.  No minimum 
period of internment is required.  See 38 C.F.R. 
§ 3.309(c) (2006).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

Because the veteran's two claims involve the application of 
identical law to virtually identical facts, the Board will 
address then together.  The Board will, however, separately 
address the claims for service connection on a direct and a 
secondary basis.

Direct service connection

The veteran contends that his bilateral lower extremity 
venous stasis with stasis dermatitis is a result of cold 
weather exposure in service.  See the October 28, 2006 
Statement of Accredited Representative in Appealed Case.

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the March 2005 VA 
medical examination report included a diagnosis of lower 
extremity venous stasis with stasis dermatitis.  Hickson 
element (1), current disability, has therefore been met for 
the claims.
With respect to Hickson element (2), disease or injury in 
service, the veteran is currently service-connected for 
frostbite residuals to the bilateral feet.  Accordingly, it 
has already been determined by VA that the veteran 
experienced a cold weather injury in service.  There appears 
to be no evidence to the contrary.  Therefore, Hickson 
element (2), in-service disease or injury, has been met as to 
the claims. 

With respect to crucial Hickson element (3), medical nexus, 
the question presented, i.e. the relationship, if any, 
between the veteran's claimed disability and service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board notes at this point that the statutory presumption 
for POWs found in 38 C.F.R. § 3.309(c) is not for application 
in the present case.  As detailed above, the provision lists 
organic residuals of frostbite and hypertensive vascular 
disease as subject to presumptive service connection; the 
veteran has in fact been service-connected for such.  See 
September 1997, September 1999 and December 1999 RO rating 
decisions.  However, venous stasis with stasis dermatitis is 
not listed among the conditions subject to presumptive 
service connection; therefore, presumptive service connection 
based on the veteran's POW status is not warranted under 
38 C.F.R. § 3.309(c).  

There is one competent medical opinion of record.  The July 
2006 VA examiner specifically found that "it is my medical 
opinion that it is less than likely that the above condition 
[venous stasis with stasis dermatitis] is secondary to the 
veteran's military service [or] captivity as a POW."  The 
examiner pointed to the fact that the veteran first evidenced 
this problem 50 years after separation from service.  The 
examiner emphasized the veteran's cold injury was 
superficial, with no evidence of damage to the larger venous 
system or the lower leg itself.  The examiner pointed to 
earlier-dated VA examinations which failed to described any 
abnormalities of the lower legs, such as a VA examination 
report dated in April 1946 which failed to mention any edema.  
Finally, the examiner emphasized that venous stasis and 
stasis dermatitis are nor recognized complications of cold 
injury.

The Board notes that the veteran submitted Internet articled 
indicating that stasis dermatitis "can be related to an 
injury to the feet or legs."  See the October 28, 2006 
Statement of Accredited Representative in Appealed Case.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  
See Wallin, supra; see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, the 
Court has held that medical evidence is speculative, general 
or inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.  The Internet articles are of no probative value in 
determining whether a medical nexus relationship exists.

The same is the case with a July 2005 statement of the 
veteran's VA physician, who noted the veteran denied having a 
frostbite injury higher than his feet but "certainly could 
have suffered a more proximal injury at that time."  This is 
not a definitive medical nexus opinion, but merely a 
speculative statement indicating the veteran could have 
suffered frostbite to his legs in service.  As was indicated 
by the July 2006 VA examiner, the veteran's service medical 
records do not in fact denote any frostbite of the legs.

To the extent that the veteran himself contends that a 
medical relationship exists between his military service and 
his bilateral lower extremity disorders, his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2006) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claims by him are not competent 
medical evidence and do not serve to establish a medical 
nexus.  

Accordingly, Hickson element (3) has not been met, and the 
veteran's claims fail on this basis.

Secondary service connection

The veteran alternatively contends that his current right and 
left lower extremity disorders are a result of his service-
connected congestive heart failure or frostbite residuals of 
the lower extremity.  See the July 2005 notice of 
disagreement and October 2005 substantive appeal.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.  

With respect to Wallin element (1), medical evidence of a 
current disability, as noted above with the discussion of 
direct service connection, the March 2005 VA medical 
examination report noted a diagnosis of lower extremity 
venous stasis with stasis dermatitis.  Accordingly, Wallin 
element (1) is satisfied for the claims.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for, 
inter alia, frostbite residuals of the bilateral feet; 
peripheral neuropathy of the lower extremities; and 
congestive heart failure with hypertension.  Wallin element 
(2) is accordingly satisfied for the claims.  

With respect to crucial Wallin element (3), medical nexus, 
there are two medical opinions of record, both from the same 
examiner.  In March 2005, the VA examiner noted the veteran's 
lower extremity venous stasis with stasis dermatitis was 
"not related to his cold injury or any other service-
connected condition."  The same examiner offered a second 
opinion in July 2006 that: "it is less likely than not that 
the [veteran's venous stasis with stasis dermatitis] is 
secondary to . . . any of his service-connected conditions."  
To support her opinions, the examiner noted that the veteran 
did not receive chronic tissue damage from his cold weather 
injury, and that there is no supporting medical evidence that 
venous stasis and stasis dermatitis are residuals of cold 
weather injury, peripheral neuropathy, heart disease or 
neurosis.

There is no competent medical evidence to the contrary.  As 
was described above, the veteran has been accorded ample 
opportunity to secure and present medical nexus evidence in 
his favor.  He has not done so.  See 38 U.S.C.A. § 5107(a), 
supra. 

To the extent that the veteran himself believes that there is 
a medical nexus between his current bilateral lower extremity 
problems and his service-connected disabilities, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu, supra.  
The Board does not doubt the veteran's sincerity in pursuing 
these claims.  However, his own opinions are outweighed by 
the competent medical evidence of record.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].  

Accordingly, Wallin element (3) has not been met, and the 
veteran's claims fail on this basis alone.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
right and left lower extremity venous stasis with stasis 
dermatitis on both a direct and a secondary basis.  
The benefits sought on appeal are accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for right lower extremity venous stasis 
with stasis dermatitis is denied.

Service connection for left lower extremity venous stasis 
with stasis dermatitis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


